Citation Nr: 9920053	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1953 to 
September 1962.  This appeal arises from a November 1994 
rating decision of the Winston-Salem, North Carolina, 
regional office (RO) which denied service connection for a 
bipolar disorder.

This matter was Remanded by the undersigned in March 1998 for 
the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.  The March 1998 
decision also denied service connection for immature 
reaction/passive-aggressive reaction.


REMAND

"A remand by [the] Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Further development is 
required to comply with the previous remand instructions.

The VA psychiatric examination report of February 1999 is 
inadequately responsive to the questions in the Board's March 
1998 Remand.  The Remand asked whether any psychiatric 
disability found was related to, or was chronically worsened 
by, the veteran's active service.  The response that the 
veteran "certainly did have a record of personality 
difficulties in the service, but whether this was due to 
bipolar disorder or personality disorder would be mere 
speculation 45 years later" merely answers the question of 
whether the symptoms in service were of the currently 
diagnosed bipolar disorder.  The examiner's statement that 
bipolar disorder is a biologic/genetic illness implies that 
the veteran had that disorder in some form prior to service.  
Thus, the next question is whether any pre-existing bipolar 
disorder was 


aggravated, i.e., became chronically worse, in service.  This 
answer is needed to complete the prior remand instruction.  

Additionally, the Board finds that the RO did not follow the 
examiner's specific recommendation that the veteran undergo 
psychological testing to assist in the determination of when 
the veteran's bipolar disorder first expressed itself.  VA's 
duty to assist includes providing a supplemental examination 
recommended by its own physician.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his bipolar disorder since 
his discharge from military service.  All 
records not already included in the 
claims folder should be obtained, to 
include those from Trevor Williams, M.D., 
Carolina Pysch Group, P.A., 515 Brookdale 
Drive, Statesville, North Carolina, 
28677.  Once obtained, all records must 
be associated with the claims folder.

2.  When the above has been accomplished, 
the veteran should be afforded a VA 
psychiatric examination.  Psychological 
testing should be performed and the 
examiner should review the results of 
said test prior to completion of the 
report.  The entire claims folder and a 
copy of this remand must be made 
available to the examiner for review 
prior to the examination.  The examiner 
must provide a comprehensive report 


including complete rationales for all 
conclusions reached.

The examiner is asked to render opinions 
as to the following issues:   (Note, the 
standard of proof needed by VA laws and 
regulations is underlined, and the 
examiner should answer the questions as 
phrased.)

a.  The examiner should be asked to 
identify the correct diagnosis(es) 
of all current psychiatric 
conditions.  For each diagnosis, the 
examiner should state whether it is 
at least as likely as not that the 
condition had its onset in active 
duty.

For each current psychiatric 
condition believed to have 
preexisted the veteran's active 
duty, the examiner should state 
whether it is indisputable that each 
condition had its onset prior to his 
active duty.  

b.  For each psychiatric condition 
which indisputably preexisted his 
active duty, is it at least as 
likely as not that each such 
condition underwent an increase in 
severity during his military 
service?

c.  If any psychiatric condition 
underwent an increase in severity 
during active duty, is it 
indisputable that any increase 
during the period of active duty was 
due to the natural progress of the 
condition?



3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
medical information and afford due process.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


